Citation Nr: 0208086	
Decision Date: 07/18/02    Archive Date: 07/19/02

DOCKET NO.  96-21 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
pelvic instability, right sacroiliac joint.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and her husband



ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1977 to March 
1985.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from June 1995 and June 1998 rating decisions of 
the Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In the June 1995 rating 
decision, the RO, in part, granted service connection for 
pelvic instability, right sacroiliac joint, and assigned a 10 
percent disability rating effective from November 7, 1994.  
In the June 1998 rating decision, the RO, in part, denied 
entitlement to a TDIU.  In February 2000, the Board remanded 
these issues to the RO for further development, and granted 
entitlement to an earlier effective date of March 3, 1985 for 
the assignment of a 10 percent rating for pelvic instability, 
right sacroiliac joint.  The Board remanded the claim to the 
RO again in February 2001 for compliance with its previous 
remand order.  See Stegall v. West, 11 Vet. App. 268 (1998).  
The case has been returned to the Board for further appellate 
consideration.

The Board notes that in Fenderson v. West, 12 Vet. App. 119 
(1999), the U.S. Court of Appeals for Veterans Claims (Court) 
addressed the issue of "staged" ratings and distinguished 
between a veteran's dissatisfaction with an initial rating 
assigned following a grant of service connection -- which 
describes the present case with regard to the pelvic 
instability, right sacroiliac joint issue on appeal -- and a 
claim for an increased rating of a service connected 
disability.  Accordingly, that issue for appellate 
consideration is reflected on the first page of this decision 
in accordance with Fenderson.

In a decision dated in February 2000, the Board denied as not 
well grounded a claim for service connection for residuals of 
right hip fracture and a claim for service connection for 
fibroid uterus and cyst of the left ovary.  These claims are 
referred to the RO for appropriate action.  See Veterans 
Claims Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (provides for readjudication of all 
claims denied as not well grounded which became final 
beginning on July 14, 1999).


FINDINGS OF FACT

1.  The veteran's sacroiliac disability is primarily 
manifested by complaint of chronic low back pain, instability 
and crepitus of the right pelvic area, and occasional right 
leg numbness with additional functional impairment due to 
pain, loss of range of motion, instability and weakness 
during exacerbations; functionally, her overall disability 
more closely approximates moderate limitation of lumbar spine 
motion.

2.  The veteran is not precluded from obtaining and retaining 
substantially gainful employment due to her service-connected 
disability.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating for pelvic 
instability of the right sacroiliac joint, but no higher, 
have been met.  38 U.S.C.A. §§ 1155 (West 1991); 38 U.S.C.A. 
§ 5107(b) (West Supp. 2001); 38 C.F.R. §§ 4.20, 4.40, 4.45 
Part 4; Diagnostic Codes 5292, 5293, 5294, 5295 (2001).

2.  The veteran is not individually unemployable by reason of 
service-connected disability.  38 U.S.C.A. § 1155 (West 
1991); 38 U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. §§ 
3.321(b), 3.340, 3.341, 4.1, 4.16, 4.19 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to assist and provide notice

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA) of 2000.  In pertinent part, 
this law redefines VA's notice and duty to assist 
requirements.  See 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2001).  The RO has enacted regulations to 
implement the provisions of the VCAA.  66 Fed. Reg. 45620-
45632 (Aug. 29, 2001).  These changes in law are potentially 
applicable to the claims on appeal.  See  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Upon review of the record, the Board finds that VA has met 
the duty to assist and notice requirements under the VCAA.  
By virtue of a Statement of the Case (SOC) and multiple 
Supplemental Statements of the Case (SSOC), the RO has 
advised the veteran (and her representative) of the Reasons 
and Bases in denying the benefits sought.  During the appeal 
period, the RO has obtained all records and information 
identified by the veteran as relevant to her claim on appeal.  
The veteran has not responded to the RO's October 2001 letter 
which notified her of the VCAA changes, and requested her to 
identify any additional evidence or information available 
which may assist her in substantiating her claims.  The Board 
remanded this case in February 2000 and February 2001 in 
order to obtain a medical examination report which was 
sufficient for rating purposes.  See 38 C.F.R. §§ 4.2, 4.40 
and 4.45 (2001).  The Board has closely reviewed the July 
2001 VA joints examination report and finds that it is 
sufficient for rating purposes.  Furthermore, as addressed 
below, the Board accepts the veteran's assertions of 
functional impairment on use as competently supplementing the 
medical evidence of record, and providing a basis for an 
increased rating.  See Bruce v. West, 11 Vet. App. 405 (1998) 
(additional VA examination unnecessary where lay statements 
of symptoms were readily observable and centered on matters 
within lay knowledge and personal observation).

As this case has been fully developed, proper notice has been 
issued and there are no outstanding requests to obtain 
additional evidence or information, the Board finds that no 
reasonable possibility exists that any further assistance 
would aid the veteran in substantiating her claims. 

II.  Factual Summary

The veteran's service medical records first reflect her 
treatment for back pain at the upper sacrum level in June 
1977 after a falling injury to her buttocks.  She was given 
an initial impression of contusion of the low back with low 
back pain, but an x-ray examination detected spondylosis and 
spondylolysis of S1.  Spondylosis is a general term for 
degenerative changes due to osteoarthritis.  DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 1564 (28th ed. 1994) 
[hereinafter DORLAND'S].  "Spondylolysis" is defined as a 
"dissolution of a vertebra; a condition marked by 
platyspondylis, aplasia of the vertebral arch, and separation 
of the pars interarticularis."  See Smith v. Derwinski, 1 
Vet. App. 235, 236 (1991), citing DORLAND'S 1567 (27th ed. 
1988).  Beginning in August 1977, she spent six weeks of bed 
rest followed by a two week period in a plaster straight 
jacket as treatment for an exacerbation of her spondylolysis 
of S1.  

The veteran was next seen in August 1983 with complaint of 
back pain at the level of S1-S2 and a progressively worsening 
clunk/popping type sensation when walking.  She also 
described a numbness of the right leg which usually occurred 
after severe exercise.  Her symptoms were aggravated by 
walking, running, jumping and prolonged sitting.  An August 
1983 Medical Board resulted in a diagnosis of chronic back 
pain.  However, subsequent x-ray examinations detected a 1/4 
inch subluxation of the right symphysis pubis.  In August 
1984, the Head of the Orthopedic Department provided opinion 
that the veteran's disability, which was rare enough not to 
be assigned a specific category, was properly diagnosable as 
symptomatic pelvic instability of the right sacroiliac joint.  
This examiner also offered the following observation 
regarding her employability:

"With her current problem, she may be unable 
to be employable in an occupation which will 
require extensive walking, standing, or 
carrying of any sort of weighted materials.  
She is primarily employable in sedentary 
occupations."

The veteran's final Medical Board report noted her primary 
symptoms to be pain in the lower back and buttocks with a 
popping and snapping sensation in the right posterior aspect 
of the buttocks which, at times, was disabling.  It was noted 
that a civilian expert in pelvic injuries felt that there was 
inconclusive evidence that the veteran's problem involved the 
right sacroiliac joint, but that fusion of the S1 joint was a 
potential solution if the diagnosis was indeed correct.  The 
Medical Board concurred in the diagnosis of symptomatic 
pelvic instability.

On VA hips and spine examination in January 1995, the veteran 
reported near constant pain in the right hip and tailbone 
area with occasional crepitus in the right hip and weakness 
of the right leg.  Her symptoms were aggravated by inclement 
weather, bending, lifting and climbing stairs.  She had been 
unable to maintain employment at a gas station due to the 
discomfort caused by bending and lifting.  However, she 
indicated that she was "okay" with a desk job.  On physical 
examination, her muscle tests showed decreased right hip 
flexion, adduction and abduction strength.  Her right hip 
demonstrated 92 degrees of flexion, 23 degrees of extension, 
46 degrees of straight leg raise, 37 degrees of abduction, 35 
degrees of internal rotation, 22 degrees of external rotation 
and 20 degrees of adduction.  Her left hip demonstrated 92 
degrees of flexion, 29 degrees of extension, 80 degrees of 
straight leg raise, 36 degrees of abduction, 28 degrees of 
internal rotation, 30 degrees of external rotation and 28 
degrees of adduction.  She denied numbness, and no muscle 
atrophy was noted.  She was able to feel crepitus with range 
of motion and circumduction of the hip.  Her discomfort 
caused withdrawal and physical complaints at end range in all 
motions in flexion, extension, adduction, abduction and 
rotation.  Additionally, some range of motion caused a 
feeling of pain in the tailbone area.  Range of motion of the 
lumbar spine demonstrated flexion to 128 degrees, 33 degrees 
of rotation to the right, 38 degrees of rotation to the left, 
32 degrees of right lateral flexion, 43 degrees of left 
lateral flexion and 25 degrees of extension.  There was mild 
lumbar paraspinal tenderness.  She complained of a lump in 
the right lumbosacral area adjacent to and distal to the 
right posterior superior iliac spine.

By means of a rating decision dated in June 1995, the RO 
granted service connection for pelvic instability of the 
right iliac spine, and assigned a 10 percent rating effective 
to November 7, 1994.  A February 2000 Board decision granted 
an effective date to March 22, 1985.

Thereafter, the veteran submitted a statement to the RO 
indicating that her service connected pelvic instability 
disability involved muscle spasm, numbness of the right leg, 
and popping/cracking when walking.  Her VA clinical records 
do not reflect treatment for right hip or low back 
disability.  She did report having a 12th grade education and 
being unemployed.  A September 1995 VA examination revealed 
additional report that her lower back aching became more 
prevalent with weightbearing.  At that time, an examination 
of her right hip revealed no gross abnormalities, muscle 
atrophy, loss of motion and/or contractures.  There was no 
pain, tenderness or discomfort on motion.  An x-ray 
examination was interpreted as negative with the exception of 
phleboliths in the pelvis.  An October 1995 statement by the 
veteran reveals her additional report of constant severe hip 
discomfort with occasional spells of locking and numbness 
which caused her to fall.  She claimed that she was 
unemployable as a result of her hip disability.  

In November 1995, the VA Chief of the Nuclear Medicine 
Service provided opinion that the veteran's April 1994 bone 
scan appeared to suggest degenerative disease in the 
sacroiliac joint that was more severe on the right.  A 
November 1995 computerized tomography (CT) scan and x-ray 
examination revealed sclerosis of each sacroiliac joint, left 
minimally greater than the right, which was compatible with 
osteitis condensans ilii.  An x-ray examination of the lumbar 
spine was interpreted as normal.

The veteran filed her claim for TDIU in August 1996.  She 
claimed unemployability due to lumbar, pelvic and shoulder 
disability.  She reported previous employment with the U.S. 
Navy Exchange from October 1993 to February 1994 as a clerk.  
During this employ, she worked from 20-36 hours per week and 
missed 8-10 days of work per month due to illness.  From 
February 1991 to April 1993, she worked on a full time basis 
with Morale Welfare and Recreation as an operations clerk. 
During this employ, she missed 8-10 days of work per month 
due to illness.  She reported previous experience as a type 
desk secretary.

On VA general and spine examinations, dated in August 1996, 
the veteran complained of progressively worsening numbness 
over the right lower extremity.  She stated that her right 
lower back pain radiated up to her cervical spine when 
standing or sitting for prolonged periods of time.  She 
further reported loss of control of the right lower extremity 
which had caused her to fall.  She also had some numbness in 
the left lower extremity when sitting for prolonged periods 
of time.  Her physical examination of the lumbar spine 
revealed no gross bone or joint deformity.  Her spine was 
straight.  There was no loss of back or joint motion.  There 
was no bone or spine tenderness.  There was no muscle spasm, 
muscle atrophy or loss of muscle power.  A CT scan of the 
lumbar spine was interpreted as negative.

During her appearance before the RO in February 1997, the 
veteran testified that, following her discharge from service, 
she received treatment for her right hip by a civilian doctor 
in Japan.  This doctor informed her of a hairline fracture 
and calcium deposits of the right hip, and that the pelvic 
girdle had shifted out 1/2 inch.  She recalled undergoing a 
treatment for realignment of her spinal column.  She could 
not, however, recall the name of the doctor.  She further 
recalled that, due to her hip pain, she was prescribed a 
relaxant to help her sleep at night.  She currently was in 
constant pain, and walked with a limp.  She felt that her 
right leg was shorter than the left.  She further reported 
balance problems with hip give-way and a clunking sound 
emanating from the right hip.  Her current treatment included 
Naprosyn and Tylenol.  She had difficulty with prolonged 
standing and climbing stairs.

During her appearance before the RO in December 1998, the 
veteran testified to working for the U.S. Postal Service as a 
mail sorter and deliverer for a one-month period in July 
1998.  She stopped working due to back pain.  Between the 
time period from 1994 to 1998, she had submitted quite a few 
job applications but had been unable to find employment.  Her 
doctors had given her a 40-pound lifting restriction.  She 
complained of balance problems, and fell down frequently.  
She stated that bending caused her back to lock and/or 
freeze.  She thought she was able to touch her toes, but 
didn't think she would be able to get back up.  She described 
her leg numbness as a feeling of walking on needles.  She 
felt she was unemployable due to the frequency of having to 
miss work and recover from exacerbations.  Her husband 
testified to her frequent need for bed rest which could last 
a couple of days in duration.  He also reported seeing her 
fall on numerous occasions.  He further testified that she 
appeared real stiff when waking in the morning, and 
complained of pain on prolonged standing and sitting.  

On VA spine examination, dated in March 2000, the veteran 
continued to complain of stiffness in the posterior right hip 
region.  She reported difficulty getting out of bed in the 
morning, and noticed problems with bending and lifting.  She 
discontinued a job at the post office due to an inability to 
tolerate heavy bending.  Her current treatment consisted of 
traction and Flexeril.  On physical examination, she was 
fully ambulatory and walked without a limp.  She did not use 
an external ambulatory aid or any type of orthosis.  She sat 
quite comfortably in the interviewing chair, and arose 
without difficulty.  She stood straight.  There was some 
increase of the normal lordotic curve.  There was no spine or 
paravertebral tenderness.  There was slight uncomfortableness 
on pressure over the right sacroiliac region.  The lumbar 
spine demonstrated 70 degrees of flexion, 10 degrees of 
extension, and 20 degrees of lateral bending.  According to 
the examiner, the motion did not appear uncomfortable.  She 
demonstrated a negative straight leg raising test 
bilaterally, but right straight leg raising was slightly 
uncomfortable with full knee extension and full dorsiflexion 
of the foot.  There was no apparent loss of hip motion.  The 
examiner commented that the veteran did not show any apparent 
pain manifestations, appearance or muscle spasm-wise, during 
the examination.  There was also no evidence of pelvic 
sacroiliac instability.  She was given an impression of 
history of right sacroiliac injury.

In July 2001, the veteran underwent another VA joints 
examination with benefit of review of her claims folder.  Her 
complaints centered more or less of low back pain which 
radiated into her right hip and down her leg.  She stated 
that, occasionally, her right leg went numb.  She noticed 
more symptomatology during damp or cold weather.  She also 
noticed morning stiffness which occasionally made it 
difficult to arise from bed.  She continued to have problems 
bending or lifting, and felt that her condition was slowly 
worsening.  On physical examination, she was fully ambulatory 
and walked without a limp.  She did not use an external 
ambulatory aid or any type of orthosis.  She sat quite 
comfortably in the interviewing chair, and arose without 
difficulty.  She stood straight, but there was some 
exaggeration of the normal lordotic curve.  There was no 
actual spine or paravertebral tenderness.  She indicated that 
the painful area involved the right buttock.  The lumbar 
spine demonstrated 40 degrees of flexion, 20 degrees of 
extension, and 20 degrees of lateral bending.  Her terminal 
bending was somewhat symptomatic.  She showed a negative 
straight leg raising test bilaterally.  She did not 
demonstrate discomfort on pelvic compression, and there were 
no tender regions overlying either hip bursa.  The examiner 
indicated an impression of history of low back injury with 
subsequent chronicity of complaint.  The examiner also 
commented as follows:

In reference to the general remarks, the 
entire C-file was reviewed and it appears that 
the overall relation of the medical treatment 
by the claimant is what occurred.  However, it 
appears that the dates are somewhat different 
as to when it happened.  It is also noted in 
the records that there was diagnosing of 
pelvic and sacral iliac instability and there 
was even the thought at one time of a fusion.  
It appears from my point of view from the 
history and present findings that this was 
more a soft tissue injury to the lower back 
with result in radicular problems into the 
right buttock and leg areas.

In a subsequent addendum, the examiner commented as follows:

In reference to the above examination and the 
BVA remand, paragraph two, I did state that I 
reviewed the claims folder previous to 
examination and I examined as far as range of 
motion was concerned, there was the range of 
motion listed in reference to the lumbosacral 
spine, there is no range of motion referable to 
the sacral iliac or pelvis, things move around 
those, but the pelvis doesn't move, nor does 
the sacral iliacs.  There is no range of motion 
for either.  And on those basis, there was no 
weakened movement, there was no excessive 
fatigability or incoordination.  The opinion of 
the function limit as far as the back is 
concerned the only limitation occupation wise 
would be repetitive bending of the lumbar 
spine, other than that there would be no 
impairability to obtain or retain substantial 
gainful employment.  This is based on the 
examinations of the claimant at my station.  
The claimant had limited bending, people in 
occupational activities do not bend anyway.  
She stated that she couldn't work at the post 
office due to heavy lifting and that is the 
question, if a person is taught how to lift, 
you lift with your legs, not with back, you 
don't bend over, you squat and lift that way, 
then I would put no restriction as far as 
lifting is concerned.  If the claimant is 
taught how to lift correctly, she should be 
able to lift as much as she did previous to the 
service, on the basis that she is using her 
legs and not her back, that is why I would 
limit the bending over but I would not limit 
the lifting.

III.  Increased rating

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (2001).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2001).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

In its evaluation, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C. § 5107(b) (West Supp. 2001).  

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10 
(2001).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45, 
which include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206-
08 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is 
additional limitation of motion from pain or limited motion 
on repeated use of the joint.  A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  
38 C.F.R. § 4.40 (2001).  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence or normal callosity or the like.  Id.

The new regulatory provisions promulgated by VA includes the 
following definitions of the competency of evidence: 

(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, 
training, or experience.  Lay evidence is 
competent if it is provided by a person who 
has knowledge of facts or circumstances and 
conveys matters that can be observed and 
described by a lay person.

66 Fed. Reg. at 45631 (to be codified at 
38 C.F.R. §3.159(a)).

The veteran's service connected musculoskeletal disability, 
diagnosed as pelvic instability of the right sacroiliac, is 
listed as a disability of the spine under Diagnostic Code 
5294-5295 (sacroiliac injury and weakness) which provides a 
noncompensable disability rating when manifested by slight 
subjective symptoms only; a 10 percent disability rating with 
characteristic pain on motion; a 20 percent disability rating 
for muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in the standing position; and a 40 
percent disability rating when severe with listing of the 
whole spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  

In this case, the RO has rated the veteran's sacroiliac 
disability under the schedular criteria applicable to a 
lumbosacral strain under Diagnostic Code 5295.  Her 10 
percent rating contemplates lumbosacral strain with 
characteristic pain on motion.  A 20 percent disability 
rating is warranted for moderate limitation of motion of the 
lumbar spine (Diagnostic Code 5292), moderate recurring 
attacks of intervertebral disc syndrome (Diagnostic Code 
5293), and lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position (Diagnostic Code 5295).

In this case, the veteran has testified to chronic right 
lower back pain with radicular symptoms of the lower 
extremities, particularly the right.  She voices credible 
complaint of decreased functional ability upon use which is, 
in part, corroborated by physician opinion in service.  Her 
additional functional disability, in terms of additional 
degrees in loss of range of motion, has not been quantified.  
Her VA examinations have demonstrated range of motion ranging 
from 120 degrees of flexion in January 1995, no loss of range 
of motion in August 1996, 70 degrees of flexion in 2000 and 
40 degrees of flexion on VA examination in June 2001.  Given 
the veteran's credible descriptions of pain, weakness, 
incoordination and excess fatigability, the Board exercises 
the benefit of the doubt in favor of the veteran by finding 
that the functional impairment associated with her service 
connected sacroiliac disability more closely approximates a 
disability involving moderate limitation of lumbar motion.  
38 U.S.C.A. § 5107(b) (West Supp. 2001); 38 C.F.R. § 4.40, 
4.45 (2001).  The Board also finds that the veteran's 
clinical findings and chronicity of complaint have remained 
relatively stable throughout the appeal period.  Therefore, 
the Board finds that a uniform 20 percent rating under 
Diagnostic Code 5292 should be applied effective to the date 
of claim; March 22, 1985.

The Board, however, finds no further basis for a higher still 
rating.  A 40 percent disability rating would be warranted 
for severe limitation of motion of the lumbar spine 
(Diagnostic Code 5292), severe recurring attacks of 
intervertebral disc syndrome with intermittent relief 
(Diagnostic Code 5293) and severe lumbosacral strain 
(Diagnostic Code 5295).  In this case, there is no evidence 
or diagnosis of intervertebral disc syndrome to warrant 
consideration of a rating under Diagnostic Code 5293.  

The veteran's descriptions of pain, weakness, incoordination 
and excess fatigability, which have not been medically 
documented during the appeal period, have been accepted as 
credible in assigning the 20 percent rating for moderate 
limitation of motion.  There is no medical evidence 
documenting severe limitation of lumbar spine motion nor 
evidence, such as muscle atrophy or loss of lumbar muscle 
strength, which would demonstrate severe lumbar spine 
disability even when considering function loss of use of the 
lumbar spine.  See 38 C.F.R. § 4.40 (2001) (a little used 
part of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like).  
Furthermore, there is no evidence of listing of the whole 
spine, Goldwaite's sign, or abnormal mobility on forced 
motion.  Therefore, the Board finds that the preponderance of 
the evidence weighs against a higher still rating under 
Diagnostic Codes 5292 and 5295.

The Board further notes that the veteran manifests 
degenerative changes of the sacroiliac joints.  As her 20 
percent rating compensates her for limitation of motion, a 
separate rating for x-ray confirmed osteitis condensans ilii 
is not for consideration.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5016 (2001).  Finally, the veteran has asserted 
that she manifests a shortening of her right leg.  There is 
no evidence of such a shortening to a degree of 11/4 inches, as 
required for a 10 percent rating under Diagnostic Code 5275.

In so holding, the Board notes that the veteran is competent 
to describe her right sacroiliac symptoms.  In fact, the 
Board has relied to a significant degree upon her reported 
symptoms as supplementing the medical evidence of record, and 
providing for her 20 percent rating.  See Bruce, 11 Vet. App. 
405 (1998).  She alleges that her disability warrants an even 
higher rating, but the medical findings do not support this 
contention.  The Board attaches the greatest probative weight 
to the clinical findings of the skilled, unbiased 
professionals who have been trained at evaluating and 
diagnosing her condition.  Taking all the evidence into 
consideration, the Board finds that the evidence of record 
preponderates against a rating in excess of 20 percent for 
her sacroiliac disability.  The benefit of the doubt has 
already been applied in her favor in assigning the 20 percent 
rating.  38 U.S.C.A. § 5107(b) (West Supp. 2001).

IV.  TDIU

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided, that 
if there is only one such disability, this disability shall 
be ratable as 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2001).  For TDIU 
purposes, marginal employment is not to be considered 
substantially gainful employment.  38 C.F.R. § 4.17 (2001).  
Factors to be considered, however, will include the veteran's 
employment history, educational attainment and vocational 
experience.  38 C.F.R. § 4.16 (2001).

As held above, the veteran holds a 20 percent rating for 
pelvic instability of the right sacroiliac joint.  She is not 
service connected for any other disability.  Under VA 
regulations, her 20 percent rating does not meet the 
schedular criteria for a TDIU rating.  38 C.F.R. § 4.16(a) 
(2001).   Thus, she is not entitled to a TDIU evaluation 
under the schedular standards of 38 C.F.R. § 4.16(a).  

However, it is the established policy of VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b) (2001).  
Therefore, rating boards are required to submit to the 
Director, Compensation and Pension Service, for 
extraschedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 38 
C.F.R. § 4.16(a).  Id.  An assessment for extra-schedular 
referral requires consideration of the veteran's service-
connected disability, employment history, educational and 
vocational attainment and all other factors having a bearing 
on the issue.  Id.  The veteran's age and effects of non-
service connected disability, however, are not factors for 
consideration.  38 C.F.R. §§ 3.341(a), 4.19 (2001).

The issue at hand involves a determination as to whether 
there are circumstances in this case, apart from the non-
service-connected conditions and advancing age, that would 
justify a total disability rating based on unemployability.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The Board must 
determine if there is some service connected factor outside 
the norm which places the veteran in a different position 
than other veterans with a 20% combined disability rating.  
Id.  The fact that the veteran is unemployed or has 
difficulty obtaining employment is not enough as a schedular 
rating provides recognition of such.  Id.  Rather, the 
veteran need only be capable of performing the physical and 
mental acts required by employment.  Id.  Furthermore, the 
schedular criteria compensate for considerable loss of 
working time from exacerbations proportionate to the severity 
of the disability.  See 38 C.F.R. § 4.1 (2001).  Moreover, 
there is no statute or regulation that requires VA to conduct 
a job market or employability survey to determine whether a 
claimant is unemployable as a result of one or more service-
connected disabilities.  See Gary v. Brown, 7 Vet. App. 229 
(1994); see also Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

Review of the record reveals that the veteran holds a 12th 
grade education.  She has occupational experience as a clerk 
and secretary.  She claims an inability to perform repeated 
lifting, bending, etc., which is consistent with medical 
opinion dating back to service.  During a January 1995 VA 
examination, the veteran conceded that she was capable of 
performing in a sedentary work environment.  This statement 
is also consistent with the in-service military opinion.  
However, she no longer believes she is capable of even 
performing sedentary work, presumably on the basis that she 
misses too many work days due to exacerbations.  In July 
2001, a VA examiner opined that the veteran was capable of 
performing substantially gainful employment, to include an 
occupation involving lifting if such activity was performed 
the correct way. 

In this case, there is no medical evidence of record that the 
veteran is physically incapable of performing substantially 
gainful employment due to her service connected disability.  
There also is no indication that the veteran cannot use her 
skills to obtain employment in a sedentary-type position, or 
that she cannot develop other skills that would allow her to 
obtain employment in any other field limited to sedentary-
type work.  Furthermore, there is also no evidence which 
suggests that, even when considering her limitations and 
exacerbations, that some factor exists which takes his case 
outside the realm of the usual so as to render impracticable 
her 20 percent schedular rating.  Her 20 percent rating 
contemplates loss of working time due to exacerbations.  See 
38 C.F.R. § 4.1 (2001).  Her reported loss of working time 
does not appear to be excessive, and she has not required any 
hospitalizations due to her sacroiliac disability.  See 
38 C.F.R. § 3.321(b) (2001).  Rather, the evidence strongly 
suggests that, at the very least, the veteran is capable of 
physically performing a sedentary-type vocation.  

Accordingly, the Board finds that the preponderance of the 
evidence is against a finding that the veteran is 
unemployable due to her service connected sacroiliac 
disability.  The Board finds that the allegations of 
unemployability provided by the veteran are neither 
persuasive nor supportable when viewed in light of the entire 
evidence of record.  The benefit of the doubt rule is not for 
application, see 38 U.S.C.A. § 5107(b) (West Supp. 2001), and 
the claim for entitlement to TDIU is denied.


ORDER

A 20 percent rating is granted for pelvic instability, right 
sacroiliac joint, subject to regulations governing awards of 
monetary benefits.

Entitlement to a total disability rating based on individual 
unemployability is denied.  


		
	C.W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

